Citation Nr: 1614361	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a tremors disability.

2.  Entitlement to service connection for a respiratory disorder to include a restrictive airway disorder and chronic obstructive pulmonary disorder.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

The Veteran represented by:    The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision and an April 2014 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In a rating decision in May 2015, the RO denied the claim for an increased rating for coronary artery disease.  As the Veteran has not initiated an appeal of the claim, the claim has not been developed for appellate review by the Board.  The Veteran does have the remainder of the one-year period from May 26, 2015 to file a notice of disagreement to initiate an appeal of the claim.

The Board notes that the Veteran, as a lay person, filed his claims as service connection for a restrictive airway disease and service connection for COPD.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for the respiratory system, the Board has therefore stated the issues as set forth on the first page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The January 2013 rating decision indicates the RO reviewed VAMC records from March 1989 to January 2013.  The July 2013 statement of the case indicates the RO reviewed records from June 2001 to January 2013.  The file, however, contains only one VAMC record from December 2013 and that record indicates the Veteran is seeing a VA mental health counselor for depression and anxiety.  The missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from separation from service to the present should be requested to ensure that the Board has all relevant VAMC records.

In addition, the Veteran has submitted records from treating physicians, Dr. S. Abbas and Dr. E. West.  Subsequent to the receipt of these records, both doctors submitted reports indicating additional treatment.  The file also indicates the Veteran has been treated at Oklahoma Heart Hospital on more than one occasion for at least his coronary artery disease disability (CAD).  Finally, the Veteran submitted a mental health report from Dr. A. Zaheer, who may be a VAMC physician, but if not, his records should be obtained.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

In addition, although the Veteran has been afforded VA examinations, the Board finds them inadequate for purposes of rating the Veteran's PTSD disability and to determine if the Veteran has a tremor or respiratory disorder related to service or caused or aggravated by one of his service connected disabilities.  

As to PTSD, the Veteran received a VA examination in September 2012.  While the examiner reported the Veteran's mental health symptoms attributable to PTSD, there was no or very little discussion how each of these symptoms affected the Veteran's functional impairment.  Stated another way, the VA examiner reported symptoms and offered an opinion as to the social and occupational impairment caused by the disability, but did not discuss the clinical significance of the symptoms and their relationship to the Veteran's social and occupational impairment.  The same problem exists in a report submitted by the Veteran in March 2016.  In addition, the Veteran testified about an incident where he lost impulse control.  This also suggests that the Veteran's condition has worsened since the September 2012 VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As to service connection for a respiratory disorder, the Veteran's VA examination occurred in September 2012 and the VA examiner addressed whether the Veteran's then diagnosed disability, restrictive airway disease, was due to service including either asbestos exposure or upper respiratory infections treated in service.  He did not address the Veteran's contention that fumes from trucks, tanks, and other heavy vehicles or Agent Orange/herbicide exposure caused his respiratory disorder.  In addition, after the VA examination, the Veteran was also diagnosed with COPD and in September 2015, CT angiography demonstrated a nodule on the left lung.  This raises the question whether the COPD or the nodule is caused by or related to asbestos exposure, herbicide exposure such as Agent Orange, and exhaust fumes.  In addition, the Veteran has raised the theory that either of his respiratory disabilities is caused or aggravated by his service connected coronary artery disease.  When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).

The Veteran has been diagnosed with essential tremors.  He received a VA examination in August 2013 but that examination discussed only if the tremors are the result of PTSD.  The Veteran has also asserted that the tremors disability is related to service, including asbestos exposure, herbicide exposure such as Agent Orange, and exhaust fumes.  The Veteran also testified to incidents in service where he may have received a traumatic brain injury or an injury to the left vertebral artery that has in turn resulted in the tremors disability.  Finally, the Veteran contends that his tremors disability could be related to his CAD disability.  All of these theories were not addressed by the VA examiner.  

Thus, for all of the foregoing reasons, the Board finds the prior VA examinations are inadequate and new VA examinations must be provided to the Veteran.  When the Board relies on a medical opinion, such opinion must be adequate for judicial review.  38 U.S.C.A. § 5103A (d) (West 2002); D'Aries v. Peake, 22 Vet.App. 97, 104 (2008); See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from March 1989 to the present.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. E. West, Dr. S. Abbas, the Oklahoma Heart Hospital, as well as the records of any other private healthcare provider identified by the Veteran.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  After the record development is completed, provide the Veteran with a VA neurological examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a tremors disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to discuss whether the tremors disability resulted from exposure to exhaust fumes from trucks, tanks, and other heavy vehicles.  

The examiner is asked to discuss whether the tremors disability resulted from exposure to exposure to herbicides such as Agent Orange.

The examiner is also asked to discuss whether any tremor disability is the result of traumatic brain injury or an injury to the left vertebral artery occurring during service.  The Veteran testified that he was blown out of or fell from a guard tower during mortar attacks and once thrown out of his bed by an explosion.  In his stressor statement, the Veteran stated a bullet hit his head. 

If the examiner determines that a tremors disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any tremors disability was caused by or aggravated by the Veteran's service connected disabilities, to specifically include his CAD disability

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner must not rely solely on the absence of a tremors diagnosis in service as the basis for a negative opinion.  The question is whether his current tremors disability is related to service.

A complete rationale for any opinion offered should be provided.

4.  After the record development is completed, provide the Veteran with a VA respiratory examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a respiratory disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to discuss whether any current respiratory disability resulted from exposure to exhaust fumes from trucks, tanks, and other heavy vehicle.  

The examiner is also asked to discuss whether any current respiratory disability resulted from exposure to asbestos from changing brake pads and other parts in trucks, tanks, and other heavy vehicles. 

The examiner is also asked to discuss whether any current respiratory disability is the result of herbicide exposure.  

The examiner was asked to discuss the clinical significance of the 6 x 6 nodule on the left lung, discovered in September 2015. 

If the examiner determines that a respiratory disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any respiratory disability was caused by or aggravated by the Veteran's service connected disabilities, to specifically include coronary artery disease

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner must not rely solely on the absence of a respiratory disability in service as the basis for a negative opinion.  The question is whether the current respiratory disorder is related to service.

A complete rationale for any opinion offered should be provided.

5.  After the foregoing record development is complete, schedule the Veteran for a VA mental health examination to determine the nature and level of severity of his PTSD. The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted. All pertinent history, symptomatology, and findings must be reported in detail. 

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his service connected mental health disability, including the frequency, duration, intensity, onset of any change in symptoms, and functional effects of symptoms such as, but not limited to, panic attacks and inability to complete tasks.  All signs and symptoms of the Veteran should be reported in detail, and the examiner should describe the level of severity of the symptoms and how each symptom impacts the Veteran's occupational and social functioning in accordance with VA rating criteria.

6.  After the development requested is completed, readjudicate the claims for service connection and an increased rating for PTSD.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




